DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22, depends from claim 7 which states, “the magnetic material further comprises dysprosium, claim 22, further states “wherein dysprosium is supplemented in 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 9, 10-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richwine (US 2019/0373973) in view of Salinas (US 2005/0252518).
Regarding claim 1, Richwine teaches a hair accessory (Figure 3, #300) a plurality of hair accessory pieces (104, 110), wherein each of the plurality of hair accessory pieces comprise hair material (Figure 3, #106) comprising a hair material base (Annotated Figure 3) end and a hair material distal end (Annotated Figure 3); a magnetic material operatively installed to the hair material near the hair material base end (Figure 3, #102; Paragraphs 0017, 0019, 0020); and a coating to at least partially enclose the magnetic material (Figures 1 and 3, #104; Paragraph 0014; Paragraph 0018); wherein the hair material is installed to a mounting location via compression of the mounting location by the magnetic material onto the mounting location between tow or more the of the plurality of hair accessory pieces by the magnetic material included by each of the plurality of hair accessory pieces (Paragraph 0013; #104).


	

    PNG
    media_image1.png
    376
    717
    media_image1.png
    Greyscale


Regarding claim 2, Richwine teaches all of the elements of the claimed invention as stated above for claim 1 and further teaches wherein the magnetic material comprises: magnetic particles substantially located within the coating (Paragraph 0018).
Regarding claim 3, Richwine teaches all of the elements of the claimed invention as stated above for claim 1 and further teaches wherein the magnetic material comprises: rare-earth magnets (Paragraph 0017).
Regarding claim 4, Richwine teaches all of the elements of the claimed invention as stated above for claim 1 and further teaches wherein the magnetic material comprises: neodymium (Paragraph 0017).
Regarding claim 8, Richwine teaches all of the elements of the claimed invention as stated above for claim 1 and further teaches wherein the magnetic material is at least partially bonded to an attachment interface (Paragraph 0014 teaches cardboard base).
Regarding claim 9, Richwine teaches all of the elements of the claimed invention as stated above for claim 1 (see second interpretation) and further teaches an active face magnetically attractable to at least one other active face to install the hair material to the mounting location via at least compression (Figure 3, the top face of #110 is magnetically attractable to another active face, the bottom face of #104; Paragraph 0013).
Regarding claim 10, Richwine teaches all of the elements of the claimed invention as stated above for claim 9 and further teaches a neutral face positioned approximately opposite to the active face (Figure 3, bottom face of #110 is opposite magnetic top face of #110; Paragraphs 0028 and 0029 describe that #110 shields the magnetic effects of the magnetic materials, therefore making the bottom face of #110 neutral) and exhibiting minimal wandering flux (Paragraphs 0028-0029, by shielding from magnetic fields, the bottom portion of #110 would exhibit minimal wandering flux).
Regarding claims 11 and 12, Richwine teaches all of the elements of the claimed invention as stated above for claim 1 and further teaches wherein the mounting location comprises natural hair grown by a wearer or wherein the mounting location 
Regarding claims 13 and 14, Richwine teaches all of the elements of the claimed invention as stated above for claim 1 and further teaches wherein the coating comprises a reaction polymer comprising polyurethane (The applicant defines a reaction polymer as including epoxies, unsaturated polymers, phenolics, and polyurethane; Paragraph 0014); and wherein the coating substantially encloses at least part of the magnetic material at the hair material base end (Paragraph 0018).
Regarding claim 16, Richwine teaches all of the elements of the claimed invention as stated above for claim 1 and further teaches wherein the hair material comprises more than one hair strand (Figure 3, #106).

Claims 5 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richwine (US 2019/0373973) in view of Salinas (US 2005/0252518) as applied to claim 1 above, and further in view of Hunter (US 2019/0261715).
	Regarding claim 5, Richwine and Salinas teaches all of the elements of the claimed invention as stated above for claim 1 but does not teach wherein the magnetic material comprises neodymium-iron-boron. 
	Hunter teaches a hair accessory comprising a magnetic attachment mechanism (Abstract) wherein the magnetic element is comprised of neodymium-iron-boron 
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the hair accessory of Richwine to include the use of magnetic neodymium-iron-boron as taught by Hunter. This would have been an obvious modification to make as neodymium-iron-boron is a permanent magnet so it would not have to be activated before using its magnetic properties. 
	Regarding claims 21, It would have been obvious to one having ordinary skill in the art before the effective filing date to have a portion of the neodymium be substituted with dysprosium, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

	

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richwine (US 2019/0373973) in view of Salinas (US 2005/0252518) as applied to claim 1 above, and further in view of as evidence by E-Magnets UK.
	Regarding claim 6, Richwine and Salinas teach all of the elements of the claimed invention as stated above for claim 1 and further teaches wherein the magnetic material further comprises cobalt (Paragraph 0017) but does not teach wherein the magnetic material is resistant to degradation for up to about 40 degrees Celsius. 
	Hunter teaches a hair accessory comprising a magnetic attachment means (Abstract) wherein the magnetic element comprises cobalt (Paragraph 0054 teaches 
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the hair accessory of Richwine to include AlNiCo as the magnetic material, as taught by Hunter. This would have been an obvious modification to make as AlNiCo is very temperature stable, allowing it to magnetically operate under a wide variety of conditions.  

Claims 7 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richwine (US 2019/0373973) in view of Salinas (US 2005/0252518) as applied to claim 1 above, and further in view of Francis (US 2019/0216152)
	Regarding claim 7, Richwine and Salinas teach all of the elements of the claimed invention as stated above for claim 1 but does not teach wherein the magnetic material further comprises dysprosium. 
	Francis teaches a hair accessory comprising a magnetic attachment means (Abstract) wherein the magnetic material comprises dysprosium (Paragraph 0015). Hunter teaches that dysprosium is a ferromagnetic material that can be magnetized at any point (Paragraph 0015). 
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the hair accessory of Richwine to include dysprosium as the magnetic material, as taught by Francis. This would have been an obvious modification 
	Regarding claim 22, It would have been obvious to one having ordinary skill in the art before the effective filing date to have the dysprosium be supplemented in a quantity, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

	

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richwine (US 2019/0373973) in view of Salinas (US 2005/0252518) as applied to claim 1 above, and further in view of Johnson (US 2019/0090567)
	Regarding claim 15, Richwine and Salinas teach all of the elements of the claimed invention as stated above for claim 14, but does not teach wherein the coating comprises a score to improve friction and increase grip to the mounting location. 
	Johnson teaches a hair accessory comprising a magnetic attachment means (Abstract) wherein the magnetic material is covered in a coating that can comprise different textures which would be fully capable of improving friction and increasing grip (Paragraph 0045; it is known in the art that providing texture to a surface increases grip and friction). Johnson is silent to a score, but it is known in the art that a textured surface has an uneven topography. Merriam-Webster defines a score as “a line (such 
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the coating of the hair accessory of Richwine and Salinas to include the textured surface of Johnson, and further to have this textured surface comprise a score. This would have been an obvious modification to make as it would provide a surface higher in friction so that the magnets would not slip off each other. Providing the textured surface with a score would further would provide an easier fabrication process as additional materials would not need to be used to provide texture, but instead, simple cutting could be used. 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richwine (US 2019/0373973) in view of Salinas (US 2005/0252518) and Hunter (US 2019/0261715).
	Regarding claim 17, Richwine teaches a hair accessory (Abstract; Figure 3, #300) comprising hair material (Figure 3, #106); a magnetic material operatively installed to the hair material (Figure 3, #108; Paragraphs 0021, 0022); a coating comprising a reaction polymer to at substantially enclose the magnetic material (The applicant defines a reaction polymer as including epoxies, unsaturated polymers, phenolics, and polyurethane; Paragraphs 0021-0022); an active face (Figure 3, the top face of #110; Paragraph 0013); and a neutral face positioned approximately opposite to the active face (Figure 3, bottom face of #110 is opposite magnetic top face of #110; Paragraphs 0028 and 0029 describe that #110 shields the magnetic effects of the 
	Richwine discloses the claimed invention except that the base end of the hair is at least partially enclosed by the coating instead of attached as a weft to the base.  Salinas shows that enclosing the base end of the hair to the coating is an equivalent structure known in the art (see Figure 2; paragraph 43).  Therefore, because these methods of supplemental hair attachment were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the embedded hair into the coating for the weft attached to the outer side.
	Richwine does not teach that the magnetic material comprises neodymium-iron-boron.
	Hunter teaches a hair accessory comprising a magnetic attachment mechanism (Abstract) wherein the magnetic element is comprised of neodymium-iron-boron (Paragraph 0033). Hunter teaches that this compound is a permanent magnet (Paragraph 0033).
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the hair accessory of Richwine to include the use of magnetic neodymium-iron-boron as taught by Hunter. This would have been an obvious .

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richwine (US 2019/0373973) in view of Salinas (US 2005/0252518) and Hunter (US 2019/0261715) as applied to claim 17 above, and further in view of Gao et al. (US 2019/0068008).
Regarding claims 18, Richwine, Salinas, and Hunter teache a hair accessory (Abstract; Figure 3, #300) comprising hair material (Figure 3, #106); a magnetic material operatively installed to the hair material (Figure 3, #108; Paragraphs 0021, 0022); a coating comprising a reaction polymer to at substantially enclose the magnetic material (The applicant defines a reaction polymer as including epoxies, unsaturated polymers, phenolics, and polyurethane; Paragraphs 0021-0022), wherein the reaction polymer comprises polyurethane (Paragraphs 0021-0022); an active face (Figure 3, the top face of #110; Paragraph 0013); and a neutral face positioned approximately opposite to the active face (Figure 3, bottom face of #110 is opposite magnetic top face of #110; Paragraphs 0028 and 0029 describe that #110 shields the magnetic effects of the magnetic materials, therefore making the bottom face of #110 neutral); wherein the active face magnetically attracts at least one other active face to install the hair material to a mounting location via at least compression (Figure 3, the top face of #110 is magnetically attractable to another active face, the bottom face of #104; Paragraph 0013); wherein the neutral face exhibits minimal wandering flux (Paragraphs 0028-
	Richwine does not teach that the magnetic material comprises neodymium-iron-boron, and wherein the magnetic material further comprises cobalt and dysprosium.
	Gao et al. teaches a permanent magnet in the analogous art of magnets (Abstract), wherein the permanent magnet can comprise neodymium-iron-boron, cobalt and dysprosium (Paragraph 0026). Gao et al. teaches that using a magnet that combines all of these elements allows for an optimized magnet that has a high coefficient of temperature (CT) of magnetization or CT of coercivity (Paragraph 0026).
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the hair accessory of Richwine to include the combination neodymium-iron-boron, cobalt, dysprosium magnet of Gao et al. This would have been an obvious modification to make as it would allow for a high CT of coercivity, so that the magnet could withstand higher temperatures without degrading. 

Response to Arguments
Applicant's arguments filed 2/22/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Salinas does not teach the problem to be solved is not persuasive. Richwine teaches the claimed invention except that the weft of hair is glued to the magnet that is coated, Salinas teaches wefts of hair are known and functionally equivalent in the art of hair wefts to be encapsulated within a coated material, therefore, it would have been obvious to one having ordinary skill in the 
In response to applicant’s argument that Salinas teaches a time-consuming, labor0intensive, and undesirable technique for threading hairs through small mounting holds of a flexible anchor band, precisely the technique that creates problems which applicant’s invention solves. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In response to applicant’s argument that Salinas does not disclose coating a magnetic material, it is noted that Richwine teaches coating a magnetic material, and Salinas teaches it would be obvious to not glue the weft to the hair band but to attach it with a coating material. 
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion



 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917. The examiner can normally be reached Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
3/30/2022